UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6299



NATHAN WILSON,

                                              Plaintiff - Appellant,

          versus


DAVID ROBINSON,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:06-cv-00062-sgw)


Submitted: June 22, 2006                       Decided: June 30, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathan Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Nathan    Wilson    appeals     the      district   court’s    orders

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000), and denying his motion for reconsideration.                   We

have     reviewed    the     record   and     find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Wilson v. Robinson, No. 7:06-cv-00062-sgw (W.D. Va. Jan.

25, 2006; Feb. 2, 2006).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and     argument      would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                      - 2 -